Citation Nr: 1522829	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  08-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral lower leg disorder.
 
2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for bilateral pes planus.
 
4.  Entitlement to an initial compensable rating for right wrist pain.
 
5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB) and rash on back, neck, and buttocks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the Board at a hearing at the RO in February 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board remanded the case in March 2011 for further evidentiary development and adjudication.  In a February 2014 Board decision, the Board remanded claims for entitlement to service connection for a bilateral lower leg disorder, a bilateral hip disorder, bilateral pes planus, constipation and irritable bowel syndrome; and entitlement to an initial compensable rating for pseudofolliculitis barbae and rash on back, neck, and buttocks.  The AOJ granted the claim for entitlement to service connection for constipation and irritable bowel syndrome in a July 2014 rating decision.  The AOJ additionally granted a claim for service connection for fibromyalgia; although that claim was not considered in the February 2014 Board decision.  The Board finds that all required development concerning the claims of entitlement to service connection for a bilateral lower leg disorder as well as an initial compensable rating for PFB has been completed consistent with the February 2014 remand.

The Veteran appealed one issue decided in the Board's February 2014 decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  The parties entered into a Joint Motion for Remand concerning the issue of an initial compensable rating for a right wrist disability.  In an Order of January 2015, the Court remanded the matter, pursuant to the Joint Motion for Remand. 

The issues of entitlement to service connection for bilateral pes planus and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's bilateral leg disability, restless leg syndrome, is related to active duty.

2.  The Veteran's right wrist pain has been manifested by subjective complaints of pain; no arthritis, compensable limitation of motion, or ankylosis of the wrist has been demonstrated; approximating a 10 percent rating, but no higher.

3.  The Veteran's skin disability has affected more than 5 percent but less than 20 percent of the entire body or exposed areas, and has required constant use of topical creams and, but no systemic therapy such as corticosteroid or other immunosuppressive drugs; with no evidence of tissue loss, distortion or asymmetry of any facial features, or any disfiguring characteristics for VA purposes; and no unstable or painful scars; thus his condition best approximates a 10 percent rating, but no higher.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral leg disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial compensable disability rating of 10 percent, but no higher, for right wrist pain have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215 (2014).

3.  The criteria for a rating of 10 percent, but no higher, for PFB have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806, 7813 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's wrist and skin claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a bilateral leg disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Service Connection, Bilateral Leg Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis; or

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that the symptoms of restless leg syndrome began while he was on active duty.

The Veteran was diagnosed as having restless leg syndrome at a May 2011 VA neurological examination, following complaints of "pressure buildup" in his legs with occasional pain.  In a June 2012 addendum to the May 2011 VA examinations, however, a VA physician opined that the Veteran's "restless leg syndrome or calf pressure," is not likely etiologically linked to service.  In so finding, however, the examiner offered only excerpts from "WebMD/Mayo Clinic" describing symptoms of restless leg syndrome.  

The most recent VA examination, dated June 2014 indicates that the Veteran has a diagnosis of restless leg syndrome, citing the date of diagnosis in May 26, 2011.  The examiner goes on to indicate that there are clinical and objective indications that the Veteran is suffering from symptoms relative to his lower legs/restless leg syndrome.  The examiner opined that the Veteran's restless leg syndrome originated on active duty, citing his exit medical examination dated October 2004 stating that the Veteran complained of a pressure sensation with tightness in both calves.  

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's claimed bilateral leg disability is related to active service and service connection is in order.

Increased Rating, Right Wrist

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The RO has evaluated the Veteran's wrist pain under 38 C.F.R. § 4.71a, Diagnostic Code 5215, governing limitation of motion of the wrist.  Under Diagnostic Code 5215, a maximum 10 percent rating is warranted for limitation of dorsiflexion to less than 15 degrees, or limitation of palmar flexion in line with forearm.  38 C.F.R. § 4.71a (2014).  The standardized range of motion for the wrist is plantar flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2014). 

In this case, however, the Veteran's range of motion of the right wrist is not limited to dorsiflexion of 15 degrees or with palmar flexion limited in line with the forearm to warrant a 10 percent rating under Diagnostic Code 5215.  To the contrary, his dorsiflexion was noted as "full" at the May 2011 VA examination, with the November 2005 VA examiner specifically noting 70 degrees of both dorsiflexion and palmar flexion, with no pain on motion.  Thus, an initial compensable disability rating is not warranted for the Veteran's right wrist pain under 38 C.F.R. § 4.71a, Diagnostic Code 5125.  In addition, the Board acknowledges that the RO initially evaluated the Veteran's right wrist pain under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, governing arthritis; however, no radiological study of the Veteran's right wrist has revealed the presence of arthritis at any time during the appeal period.  As arthritis has not been shown by radiological evaluation, a rating under those Diagnostic Codes is not appropriate.

The Board observes that the Veteran has complained of intermittent right wrist pain; with the November 2005 examination report indicating right wrist pain attributable to a repetitive stress abnormality and the November 2011 report indicating the presence of pain on repetitive motion testing.  By factoring in the right wrist pain that was found on examination, the Board finds that he is entitled to the next higher, 10 percent, but certainly no higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7 .

Increased Rating, Skin Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran was granted service-connection for ingrown facial hair due to PFB, a rash on back and pimples on the neck and buttocks with a noncompensable evaluation effective November 3, 2004.  The Veteran subsequently appealed this decision to the Board.

The Veteran's PFB is currently rated under 38 C.F.R. § 4. 118, DC 7899-7800.  
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended. The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

The rating criteria which became effective August 30, 2002, provide that under 38 C.F.R. § 4.118 , DC 7813, dermatophytosis, including tinea barbae of the beard area, is to be rated as disfigurement of the head, face or neck under DC 7800; or as scars under DCs 7801, 7802 7803, 7804 or 7805; or as dermatitis under DC 7806, depending upon the predominant disability. 

DC 7806, dermatitis or eczema and DC 7816, psoriasis, provide that with less than 5 percent of the entire body affected, and; no more than topical therapy required during the past 12-month period, a 0 percent rating is warranted.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted. Finally, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted. 

38 C.F.R. § 4.118, DC 7800, disfigurement of the head, face or neck, considers at Note (1), among other factors, eight (8) characteristics of disfigurement which are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating.

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted. 

38 C.F.R. § 4.118, DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.). 

38 C.F.R. § 4.118, DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater. 

Note 1 to DC 7801 and DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (setting for the principles of combining ratings). 

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating.  DC 7805 provides that other scars are rated on limitation of function of an affected part. 

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar. 

The Veteran's November 2005 VA examination indicates that he had PBF, mild, with multiple areas in his right anterior neck of PBF.  There was no indication of the amount of affected skin area, either exposed or of the entire body area.  An inspection of his chest, upper back and back of his head was unremarkable with the exception of multiple small darkened areas of less than 1 centimeter from prior irritation.  The areas were barely visible, nondeforming, not elevated and well-healed.

The Veteran was afforded an additional VA examination in June 2014.  The Veteran's PDF symptomatology included no recent inflammations, no ingrown hairs, and no need for medication.  There was no scarring or disfigurement of the head, face or neck.  Less than five percent of the Veteran's back had skin area that was dry or scaly.  The infections of the skin affected from 5 percent to less than 20 percent of his total body area and no exposed area.  

The Veteran's skin disability has affected more than 5 percent but less than 20 percent of the entire body or exposed areas, and has required constant use of topical creams and, but no systemic therapy such as corticosteroid or other immunosuppressive drugs; with no evidence of tissue loss, distortion or asymmetry of any facial features, or any disfiguring characteristics for VA purposes; and no unstable or painful scars.

Therefore, the Board concludes that a 10 percent rating, but no higher, is warranted for PFB for the entire course of the appeal under DC 7806.  

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected wrist disability, to wit decreased range of motion and ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Likewise, the Veteran's skin condition contains consideration of manifestations which are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected wrist disability is manifested by signs and symptoms such as pain which impairs his ability to use it for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in for long periods.  In short, there is nothing exceptional or unusual about the Veteran's wrist disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Likewise, the rating schedule considering the Veteran's skin condition contemplates a wide array of symptomatology such as disfigurement, scarring, medication and limitation of function of the affected part.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disabilities have caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected wrist and skin disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board has considered the applicability of the benefit of the doubt doctrine to the Veteran's claims.  His claim has been granted to the extent described above, based in part on the application of such doctrine; however, the preponderance of the evidence is against increased ratings for either disability decided herein at any time during the course of the appeal. As such, the benefit of the doubt doctrine does not apply, and his claim must be denied in this regard.  38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a bilateral lower leg disorder is granted.

Entitlement to an initial rating of 10 percent for a right wrist disability is granted, subject to the monetary laws and regulations governing the payment of such benefits.

Entitlement to an initial rating of 10 percent for PFB is granted, subject to the monetary laws and regulations governing the payment of such benefits


REMAND

Initially, the Board notes that the prior remand ordered additional development concerning the Veteran claimed Persian Gulf War service.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that the Veteran was awarded the Southwest Asia Service Medal, but does not specify in what country or countries he was stationed during his time overseas.  The record on appeal does not contain the Veteran's service personnel records, which may include more specific information to confirm that the Veteran was in fact stationed in Kuwait, or another location considered part of the Southwest Asia theater of operations, while he was on active duty.  

Although it appears from the Veteran's service treatment records that he may have been stationed in the Southwest Asia theater of operations, additional development is necessary in order to ensure the provisions of 38 C.F.R. § 3.317 are met.  The Veteran has not specifically indicated that he believes his hip and foot symptoms resulted from his exposure to unknown environmental hazards during his service in the Southwest Asia theater of operations during the Gulf War, the Board broadly construes his statements and the record as it stands as encompassing such a claim.  Such development must be conducted on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).  

The Veteran was afforded a VA examination in June 2014, pursuant to the prior remand, to consider his bilateral hip disability.  The June 2014 examiner indicated that the Veteran had objective symptoms relative to his bilateral hip pain; however, the examiner indicated that there were no notations of complaints concerning the Veteran's bilateral hips contained in his VA treatment records so he was not able to determine if there was a current disability.  VA treatment records associated with the Veteran's claims file indicate complaints of bilateral hip pain noted in March 2010, June 2011, October 2011 and May 2012.  The Board observes that the examiner relied upon x-rays taken in May 2011.  Thus, the Veteran should be afforded a VA examination with review of the entirety of the record as well as additional objective testing by the examiner.

Concerning the Veteran's claim for service connection for pes planus, the Board finds the June 2014 VA examination insufficient.  In this regard, the Board notes that the examiner only commented concerning aggravation.  The Board observes that a pes planus disability was not noted on the Veteran's entrance examination.  Thus, the Board finds that an additional examination must provide an opinion concerning direct service connection.

The Board notes that the last VA treatment records obtained are dated May 2012.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Palo Alto VAMC not already associated with the claims file.

2.  The AOJ must contact the service department for the purposes of verifying the dates of the Veteran's service, including any period of active service in the Southwest Asia theater of operations during the Persian Gulf War, in particular his claimed service in Kuwait in 1999.  When such development has been completed, the AOJ must determine whether this Veteran is a Persian Gulf veteran as defined by 38 C.F.R. § 3.317.
 
3.  After securing any additional records, the Veteran must be scheduled for evaluations of his bilateral hip and bilateral pes planus disorder.  The Veteran must be advised that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).

The purpose of the examination is to determine whether the Veteran actually experiences problems with bilateral hips, and if so, whether any such disability cannot be attributed to any known clinical diagnosis.

 (A) The examiner must note and detail all reported symptoms related to the Veteran's stated problems with his bilateral hips and pes planus.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.

 (B) The examiner must expressly state whether there are clinical, objective indications that the Veteran is suffering from symptoms relative to problems with his bilateral hips.

(C) If and only if the Veteran's active service in the Persian Gulf is confirmed, the examiner should provide a determination of such disabilities consistent with 3.317 for any pes plans and/or bilateral hip disabilities found.  

(D)  For all disabilities for which the Veteran is provided a diagnosis the examiner must provide an opinion as to whether it is at least as likely as not that any such disability began during or is related to the Veteran's active service.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


